Citation Nr: 1122556	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of status post right knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in January 2008

The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of status post right knee arthroplasty that he contends was incurred as a result of treatment at a VA medical center.  

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran underwent a total knee arthroscopy in March 2005.  He alleges that the morning after the operation, he was scheduled to go to therapy to start rehabilitation.  He stated that he attempted to get into his wheelchair with the aid of a couple of nurses.  He alleges that the nurses who were helping him were negligent and careless, and that as a result, he fell to the floor.  He alleges that he heard two snaps and he told the nurses that he broke his knee.  The Veteran underwent a second operation approximately 60 days after the fall; and a third operation last year.  He has apparently been told that the condition of his knee will never improve.  

The Board finds that a VA examination and opinion are necessary to determine whether there is at least a 50 percent probability or greater (at least as likely as not) that any additional disability to the Veteran's right knee is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the surgery performed at the VA medical center; or due to an event not reasonably foreseeable.

The Board acknowledges that the RO has sought VA opinions on this matter on three separate occasions.  However, the opinions are in stark contrast to one another, and they are all inadequate in that they don't address the inconsistencies in the record.  Specifically, the examiners render opinions without discussing the nature of the alleged fall.  As noted above, the Veteran argued at his Board hearing that he fell to the floor.  The treatment records do not reflect a fall of that nature.  Instead, the treatment reports state that the Veteran "suddenly dropped into the chair."  When the Veteran was asked to clarify the nature of the fall at his Board hearing, he responded that he was almost sure that he fell to the floor; but that he couldn't swear to it.  

The nature of the alleged fall may be influencing the opinion of the examiners, yet they do not discuss the fact that the nature of the fall is very much in question.  The July 2006 examiner, who rendered an opinion favorable to the Veteran, did not have access to the claims file at all.  The rationale for his opinion, according to the examiner himself, was the history provided to him by the Veteran.  The lack of a claims file does not reduce the probative value of the opinion, so long as the history is accurate.  However, in this case, it may not be accurate because the nature of the Veteran's fall is unclear.  

The March 2010 examiner rendered an opinion that was unfavorable to the Veteran.  In her report, she cited the treatment report documenting the Veteran falling into his wheelchair.  She refers to the incident as a "near fall."  She opined that the risk of falling is a reasonably foreseeable event after a total knee replacement.  However, she failed to render an opinion regarding whether falling is foreseeable when being aided by nurses.  

Finally, the December 2006 examiner was unable to render an opinion at all without resorting to mere speculation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination of his knee by a medical doctor for purposes of examining his right knee.  The claims folder, including a copy of this remand decision, must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.

Following a review of the relevant medical evidence in the claims file; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any additional injury (injuries occurring after his total knee replacement surgery) to the Veteran's right knee is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the surgery performed at the VA medical center located in Bay Pines, Florida in March 2005; or due to an event not reasonably foreseeable.

Specifically, the examiner should opine:

(a) whether a fall to the floor while being aided by nurses (as described by the Veteran) would constitute: 
      
      (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or 
      
      (2) an event not reasonably foreseeable  
      
(b) whether a sudden drop into the Veteran's wheelchair (as reflected by the treatment records) would constitute: 
      
      (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or 
      
      (2) an event not reasonably foreseeable  

The legal criteria for such findings are explained in the body of this remand.  

The examiner is requested to provide a rationale for any opinion expressed that includes a discussion of the pertinent treatment records. 

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


